Citation Nr: 0917200	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1963 to July 1963 
and from July 1965 to July 1967.  The Veteran has reported 
additional service in 1962 to 1965, but that service has not 
been verified. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Chicago, Illinois, regional office (RO) of the Department of 
Veterans Affairs (VA).  

This appeal was previously before the Board in September 2006 
but was remanded for additional development.  The requested 
development has been completed, and the appeal has been 
returned for further review. 

The Board notes that additional evidence was received at the 
RO and forwarded to the Board in March 2009.  The Veteran did 
not submit a waiver of RO review of this evidence.  However, 
an examination of the evidence indicates that it is not 
relevant to either of the Veteran's current claims, and a 
remand for initial consideration by the RO is not required.  
The evidence does raise the matter of entitlement to service 
connection for diabetes mellitus secondary to Agent Orange 
exposure.  This issue is referred to the RO for development 
and initial consideration. 


FINDINGS OF FACT

1.  Entitlement to service connection for peripheral 
neuropathy was denied in a July 1998 rating decision; the 
Veteran did not submit a notice of disagreement with this 
decision. 

2.  Based on the evidence considered by the July 1998 rating 
decision, service connection was denied because peripheral 
neuropathy was not shown in service or until many years after 
discharge from service, it was not acute or sub-acute, and 
the evidence did not show a relationship between the current 
peripheral neuropathy and an event or illness in active 
service.  

3.  The additional evidence submitted since July 1998 
regarding peripheral neuropathy is cumulative of the evidence 
already considered, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim. 

4.  Entitlement to service connection for prostate cancer was 
denied in an August 2001 rating decision; the Veteran did not 
submit a notice of disagreement with this decision. 

5.  Based on the evidence considered by the August 2001 
rating decision, service connection was denied because the 
Veteran did not have a diagnosis of prostate cancer. 

6.  The additional evidence submitted since August 2001 
regarding the claim for prostate cancer is not material in 
that it does not contain a current diagnosis of prostate 
cancer, and it does not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The July 1998 rating decision that denied entitlement to 
service connection for peripheral neuropathy is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008). 

2.  New and material evidence to reopen the Veteran's claim 
for service connection for peripheral neuropathy has not been 
submitted.  38 C.F.R. § 3.156(a) (2008). 

3.  The August 2001 rating decision that denied entitlement 
to service connection for prostate cancer is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2008). 

4.  New and material evidence to reopen the Veteran's claim 
for service connection for prostate cancer has not been 
submitted.  38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 
1, (2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial. 

In this case, the Veteran was provided with preadjudication 
notice regarding his claims for service connection for 
peripheral neuropathy and prostate cancer in a July 2003 
letter.  This letter contained the information required by 
Pelegrini, in that it provided the Veteran with notice about 
the evidence necessary to support his claims for service 
connection, and explained to him what evidence VA would 
obtain, what evidence he was responsible for submitting, and 
what assistance VA could provide him in obtaining that 
evidence.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue.  The July 2003 letter 
provided him with notice that the evidence must show the 
existence of a current disability and a nexus between that 
disability and active service.  

It does not appear that the Veteran has been provided with 
notice pertaining to the assignment of disability evaluations 
or effective dates.  However, the Board finds that as both of 
the Veteran's claims will be denied, and as neither 
disability evaluations nor effective dates will be assigned, 
it follows that the failure to provide this information is 
harmless error.  The Board may proceed with consideration of 
the Veteran's appeals without additional notice in this 
regard.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Veteran's claim was remanded by the Board in September 2006 
in order to provide him with proper VCAA notice, in 
particular proper notice regarding his request to reopen 
previously denied claims as outlined in Kent.  This was 
accomplished in a November 2006 letter, which provided the 
Veteran not only with the notice required in Kent, but also 
the notice of the underlying claims for service connection 

Much of the required notice came after the initial 
adjudication of the claims.  This timing deficiency was 
remedied by the fact that the Veteran's claims were 
readjudicated by the RO in November 2006, after proper VCAA 
notice was provided and the Veteran had an opportunity to 
respond.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Board further finds that the duty to assist the Veteran 
has been met.  The September 2006 remand requested that all 
VA records pertaining to treatment of the Veteran from 2000 
to the present be obtained and placed in the claims folder.  
This has been accomplished, and additional VA treatment 
records dated prior to 2000 were also obtained.  The Veteran 
has not notified VA of any private treatment sources.  
Although the Veteran has not been provided a VA examination 
in conjunction with his claims, the Board notes that this is 
not required in requests to reopen previously denied claims.  
38 C.F.R. § 3.159(c)(4)(iii).  The duty to assist the Veteran 
has been met, and the Board may proceed with adjudication of 
his claims.  

New and Material Evidence

The Veteran contends that he has peripheral neuropathy and 
prostate cancer as a result of active service.  He argues 
that these disabilities both developed as a consequence of 
exposure to Agent Orange during his service in Vietnam.  He 
believes that he has submitted new and material evidence to 
reopen his previously denied claims.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2008).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b) (2008).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The Veteran's claims involve two different types of 
presumptions.  In regards to his claim for service connection 
for prostate cancer, if malignant tumors become manifest to a 
degree of 10 percent within one year of separation from 
active service, then they are presumed to have been incurred 
during active service, even though there is no evidence of 
tumors during service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran's claims for prostate cancer and peripheral 
neuropathy both involve a second presumption for Veterans who 
were exposed to herbicides.  A Veteran who, during active 
military service, served in Vietnam during the period 
beginning in January 1962 and ending in May 1975 is presumed 
to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 
3.309.  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307 
(2008).  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2008).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  

The record indicates that entitlement to service connection 
for peripheral neuropathy was denied in a July 1998 rating 
decision.  The veteran was notified of this decision and 
provided with his appellate rights in an August 1998 letter.  
The veteran did not submit a notice of disagreement with this 
decision within one year of receipt of the letter.  
Therefore, the July 1998 decision is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 3.105(a).

Similarly, entitlement to service connection for prostate 
cancer was initially denied in a July 2000 rating decision.  
As this rating decision found that the claim was not well 
grounded, it was reconsidered on a de novo basis in August 
2001.  This decision again denied entitlement to service 
connection for prostate cancer, to include as secondary to 
exposure to Agent Orange.  The Veteran was notified of this 
decision and provided with his appellate rights in an August 
2001 rating decision.  He did not submit a notice of 
disagreement with this decision within one year of receipt of 
the letter.  Therefore, the August 2001 decision is also 
final, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

The Veteran submitted a new claim for service connection for 
prostate cancer and for peripheral neuropathy in July 2003.  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence is 
defined as existing evidence not previously submitted to the 
VA, and material evidence is defined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Court has stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  However, the Board notes 
that this is the Veteran's first attempt to reopen his 
claims.  

Peripheral Neuropathy

The evidence considered by the July 1998 rating decision that 
initially denied the Veteran's claim for entitlement to 
service connection for peripheral neuropathy included his 
service treatment records, some personnel records; VA 
examinations conducted in April 1969 and July 1984; 
additional VA treatment records, hospital records, and 
examinations dated from 1991 to 1997; and a September 1997 VA 
examination of the peripheral nerves.  The September 1997 VA 
examination noted that the etiology of the peripheral 
neurology could be related to Agent Orange exposure, to the 
Veteran's HIV, or to alcohol abuse.  The decision denied the 
Veteran's claim on the basis that there was no evidence of 
peripheral neuropathy during service or during the 
presumptive period for peripheral neuropathy due to Agent 
Orange.  Moreover, there was no diagnosis to show that the 
peripheral neuropathy was of the acute or sub-acute variety 
that was entitled to a presumption.  The peripheral 
neuropathy was first noted in the mid 1990s.  Finally, the 
Veteran was noted to have several nonservice connected 
disabilities that were known to cause peripheral neuropathy.  
Basically, the July 1998 rating decision found that the 
preponderance of the evidence showed that peripheral 
neuropathy was not shown during service or until many years 
after service, and there was no evidence of a relationship 
between the peripheral neuropathy and any illness or event in 
service, including exposure to Agent Orange. 

The evidence received since July 1998 consists of the 
Veteran's hearing testimony, and thousands of pages of VA 
hospital records and other VA treatment records dated from 
1980 through 2008.  These records confirm that the Veteran 
was first diagnosed with peripheral neuropathy in the 1990s, 
and show that he continues to be treated for this disability.  
On the occasions that an examiner expressed an opinion as to 
the etiology of the peripheral neuropathy, it was usually 
thought related to the Veteran's HIV, although a November 
2006 examiner doubted that the peripheral neuropathy is HIV 
related due to the Veteran's Latin ancestry.  However, none 
of the additional evidence contains a diagnosis of peripheral 
neuropathy either during active service or within the 
presumptive period following the Veteran's last exposure to 
Agent Orange.  Also, none of the additional evidence contains 
an opinion relating the Veteran's current peripheral 
neuropathy to Agent Orange exposure or to any other event or 
illness in service.  Therefore, none of the additional 
evidence is new, in that it is cumulative of the information 
already considered in July 1998.  Furthermore, none of the 
evidence is material, in that none of it relates to an 
unestablished fact necessary to substantiate the claim, in 
this case evidence of a relationship between the Veteran's 
current peripheral neuropathy to active service.  As the 
Veteran has not submitted new and material evidence, his 
claim may not be reopened. 

Prostate Cancer

The evidence considered by the August 2001 rating decision 
that denied the Veteran's claim for service connection for 
prostate cancer included his service treatment records; some 
personnel records; VA examinations conducted in April 1969 
and July 1984; and additional VA treatment records, hospital 
records, and examinations dated from 1991 to 2000.  Service 
connection was denied on the basis that the Veteran did not 
have a diagnosis of prostate cancer.  

The evidence received since August 2001 consists of the 
Veteran's hearing testimony and thousands of pages of VA 
hospital records and other VA treatment records dated from 
1980 through 2008.  These records are very extensive, and 
include all surgical, hospital, and related follow up records 
pertaining to treatment of the Veteran's cancer.  The 
evidence also includes extensive records of treatment for 
other disabilities which are not part of the Veteran's claim.  

The additional records show that the Veteran has experienced 
prostatitis since at least 1980.  However, although some 
records include prostate cancer as part of the Veteran's 
medical history, the contemporaneous evidence clearly 
establishes that the Veteran had bladder cancer, without 
evidence of prostate cancer.  The Board notes that service 
connection for bladder cancer was denied in the same August 
2001 rating decision that denied service connection for 
prostate cancer.  Service connection for prostatitis has also 
previously been denied.  

In summary of the most relevant parts, the additional 
evidence shows that a mass in the bladder was discovered in 
December 1996.  The Veteran underwent cystourethroscopy, a 
surgical procedure, with bladder biopsies and transurethral 
resection of the prostate at the bladder neck in August 1999.  
The surgeon noted that the median end of the prostate was 
severely enlarged and acted much like a ball valve over the 
bladder neck.  Therefore, this end of the prostate was 
resected.  The preoperative diagnosis and the postoperative 
diagnosis were both gross hematuria, rule out bladder 
carcinoma.  An August 1999 pathology report confirmed that 
the specimens obtained in the August 1999 surgery were 
bladder cancer.  

A colonoscopy was conducted in February 2000 in order to 
confirm that the Veteran's tumor did not originate in the 
gastrointestinal tract.  This was found to be negative.  

A February 2000 history obtained in conjunction with the 
Veteran's entry for treatment at the drug abuse clinic 
includes "malignant prostate tumor per self-report and 
medical record".  This record was not signed by a medical 
doctor or nurse.  Additional February 2000 records signed by 
a clinical psychologist include a "history of tumor in 
bladder/prostate (?) by patient report".  Other February 2000 
records include a history provided to the doctor treating the 
Veteran's HIV of surgery two weeks previously for localized 
prostate cancer.  

Additional surgical records also show that Veteran underwent 
transurethral resection of a second bladder tumor in March 
2000.  The surgical records state that the bladder tumor was 
resected in its entirety.  As the surgeon noted that the 
tumor extended "somewhat" into the prostate, the tumor was 
also resected into the prostate gland for adequate margins.  
However, the postoperative diagnosis and the preoperative 
diagnosis were both bladder cancer.  

April 2000 treatment records contain a problem list that 
included "prostate CA ?", with a normal prostate-specific 
antigen (PSA) study.  

The Veteran underwent cystoscopy of the bladder in August 
2000, which was negative for recurrence of bladder cancer.  

Handwritten records dated December 2000 include a history of 
prostate cancer.  

The Veteran underwent another cystoscopy of the bladder in 
February 2001.  The bladder remained free of cancer.  

August 2001 records include a personal medical history of 
prostate cancer status post resection.  

December 2004 records indicate the Veteran was seen for 
treatment of his HIV.  His medical history included "Prostate 
cancer - 1997".  

Records from 2006 contain a summary of each of the Veteran's 
hospitalizations and the diagnoses from these 
hospitalizations from 1992 to 2006.  Prostate cancer was not 
included.  

A May 2006 nephrology consultation includes a history of 
bladder cancer, without mention of prostate cancer.  

The most recent cystoscopy of record was conducted in May 
2006.  This was negative for a recurrence of the bladder 
cancer.  The diagnosis was transitional cell cancer of the 
bladder, but there was no evidence of recurrent tumor.  
Prostate cancer as not noted, even by way of history.  

The Board is unable to find that any of the additional 
evidence submitted by the Veteran is new and material.  The 
original basis for the denial of service connection for 
prostate cancer was the lack of evidence of this disability.  
Although a few of the records obtained since August 2001 
include references to a history of prostate cancer, none of 
the additional evidence contains an actual diagnosis of this 
disability.  

Many of the records that refer to a history of prostate 
cancer are dated in February 2000.  These show that this 
history was obtained at least in part directly from the 
Veteran.  None of these records were recorded by any medical 
professional involved with the treatment of the Veteran's 
cancer.  Similarly, none of the subsequent records that 
include a history of prostate cancer were recorded by a 
medical professional involved in the treatment of the 
Veteran's cancer.  The April 2000 records indicate that the 
history of prostate cancer was questionable.  The December 
2004 records refer to a history of prostate cancer in 1997.  
A review of the 1997 records is negative for prostate cancer.  

The Board is mindful that the additional evidence is presumed 
to be credible.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  However, the Board is also mindful that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Furthermore, every medical opinion must be within the scope 
of expertise of the medical professional who proffered it.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In this case, the Board has examined hundreds of pages of 
records pertaining to the actual treatment of the Veteran's 
bladder cancer and related complaints, including his 
prostatitis.  Without exception, every doctor involved in the 
treatment of the Veteran's cancer has diagnosed bladder 
cancer.  Prostate cancer has never been diagnosed.  The only 
medical professionals to mention prostate cancer were 
involved in the treatment of other disabilities, and noted 
prostate cancer by history only.  Some of these histories 
were specifically noted to have been obtained from the 
Veteran, and all were based on inaccurate information not 
supported by the record.  The Board concludes that the 
Veteran does not have a current diagnosis of prostate cancer.  
As the absence of such a diagnosis was the basis for the 
August 2001 denial of service connection, none of the 
additional evidence is material.  Morever, even if the Board 
were to give greater weight to these medical histories, they 
would not raise a reasonable possibility of substantiating 
the claim when considered together with the extensive 
treatment records, surgical reports, test 

	(CONTINUED ON NEXT PAGE)



results and other diagnostic records clearly showing that the 
Veteran does not have prostate cancer.  The Veteran has not 
submitted new and material evidence, and his claim may not be 
reopened.

ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for peripheral neuropathy; the 
appeal is denied. 

New and material evidence has not been submitted to reopen a 
claim for service connection for prostate cancer; the appeal 
is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


